DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blackson [US 2009/0250451A1] in view of Armstrong [US 2016/0025355A1], Ryan et al [US 2014/0157994A1], and Zimmer et al [US 2010/0193507A1].
Blackson teaches a cooking apparatus and method comprising a cooking chamber and cooking space (Figure 3, #25, 95, 100, 105, 110, 115), plural heat sources in the chamber including a broiler element, a baking element, and convective heat element (Figure 3, #120, 155; paragraph 0021), a convection fan (Figure 3, #130), an inputter for choosing a cook setting (Figure 2, #55), an electronic control unit for the heat source and fan (paragraph 0020), the fan repeatedly alternating between an “on” state for 45-50 seconds and an “off” state for 10-15 seconds during cooking (paragraph 0024), the amount of convection heat naturally being 
Blackson does not explicitly recite a reflector, the fan introducing external air, the inputter selecting an additional cooking period, and stopping the fan and heat when cooking expires (claim 1, 12), and a hole and duct for air (claim 6).
Armstrong teaches a cooking apparatus and method comprising a cooking chamber with a cooking space (Figure 2, #14, 24), a radiant heat source in the chamber (Figure 2, #48), a heating chamber below the cooking chamber (Figure 2, #40), a fan which introduces external  air into the cooking chamber (Figure 4, #70), the fan configured to repeatedly alternate between on and off operations during a preheating cycle and subsequent cooking cycle after activating the heat source (paragraph 0034-0035), the fan providing increased convective heat transfer due to the heated air currents when the fan is operated (Figure 4, #64), a hole in the outer surface of the coking chamber to allow air in (Figure 4, #62), a duct which guides air from the fan to the hole (Figure 4, #42, 32), knobs which are connected to a controller and act as inputters (Figure 1-2, #50), the controller activating the heaters and fan (paragraph 0025), and method steps for activating the heater and fan (paragraph 0036-0037). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed external air introduction, hole, and duct into the invention of Blackson, in view of Armstrong, since both are directed to convection cooking ovens, since Blackson already included a convection fan but simply did not explain where the air came from, since cooking systems commonly included a fan which introduces external air into the cooking chamber (Figure 4, #70), a hole in the outer surface of the coking chamber to allow air in (Figure 4, #62), a duct 
Zimmer et al teach a cooking device and method comprising a cooking chamber (Figure 2, #128), a cooking space within the chamber (Figure 2, #130}, an upper and lower heat source in the chamber (Figure 2, #152, 154), reflectors which reflect heat into the cooking space (Figure 2, #128; paragraph 0027-0028), a convection heater module including a fan which introduces air into the chamber (Figure 2, #160, 172; paragraph 0028), the use of a preset and programmed cooking time (paragraph 0026, 0040, 0043; Figure 10, #310), a first inputter which starts the device (Figure 1, #124), and a second inputter which starts an additional operation such as a warming cycle (Figure 1, #124).
Ryan et al teach a cooking method and apparatus comprising a cooking chamber (Figure 2, #230), upper and lower heat elements (Figure 2, #234, 236), a user interface panel with plural inputs including cook time (Figure 2, #220, 222, 224, 226; paragraph 0065-0067), and an additional user input for selecting an additional cooking period (Figure 2, #228; paragraph 0067).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed reflector, cook time, and additional cooking into the invention of Blackson, in view of Zimmer et al, Armstrong, and Ryan et al, since all are directed to systems for cooking food, since Blackson already included a radiant heat elements and rounded chamber walls (Figure 2, #234, 236), since cooking systems commonly included reflectors which reflect heat from the heat source back into the cooking space (Figure 2, #128; paragraph 0027-0028) as shown by Zimmer et al, since reflectors would have provided more efficient heating of the food of Blackson and thus saved energy and provided faster cooking, since ovens commonly possesses a timer for setting a predetermined cooking time, since cooking devices commonly included the use of a preset and programmed cooking time (paragraph 0026, 0040, 0043; Figure 10, #310) as shown by Zimmer et al, since Blackson already included an inputter for choosing a cook setting (Figure 2, #55) and an electronic control unit for the heat source and fan (paragraph 0020), since cooking systems commonly included a user interface panel with plural inputs including cook time (Figure 2, #220, 222, 224, 226; paragraph 0065-0067) and an additional user input for selecting an additional cooking period (Figure 2, #228; paragraph 0067) as shown by Ryan et al, and since an additional cook period would have enabled the user of Blackson to easily select additional cooking if the food is not cooked to the desired doneness. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blackson, in view of Armstrong, Ryan et al, and Zimmer et al as applied above, and further in view of Kim et al [US 2001/0004069Al]. 
Blackson, Ryan et al, Armstrong, and Zimmer et al teach the above mentioned components and concepts. Blackson do not explicitly recite a recessed reflector (claim 11). Kim et al teach a cooking device comprising a recessed reflector (Figure 2, #30; paragraph 0031). It would have been obvious to one of ordinary skill in the art to incorporate the claimed recessed reflector into the invention of Blackson, in view of Zimmer et al and Kim et al, since all are directed to cooking systems, since Blackson already included a radiant heater (Figure 3, #120), since Zimmer et al already included reflectors which reflect heat back into the cooking space (Figure 2, #128; paragraph 0027-0028) but simply did not describe their shape, since cooking devices commonly included a recessed reflector as shown by Kim et al (Figure 2, #30; paragraph 0031), since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, and since a recessed reflector would have helped provide a larger cooking cavity, and thus enabled cooking of larger food items, within the cooking device of Blackson. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blackson, in view of Armstrong, Ryan et al, and Zimmer et al, as applied above, and further in view of Kim et al [US 2007/0194015A1]. 
Blackson, Ryan et al, Armstrong, and Zimmer et al teach the above mentioned components and concepts. Zimmer et al also taught a microwave emitter cooled by a further fan (Figure 2, #150; paragraph 0033). Blackson does not explicitly recite cooling a microwave emitter with the air introduced by the fan (claim 7). Kim et al teach a cooking device comprising a cooking chamber (Figure 9, #110a), a microwave emitter (Figure 7-9, #170), a fan which introduces external air into the cooking chamber (Figure 7-9, #290, 120), holes in the cooking chamber wall to allow the air into the cooking chamber (Figure 8-9, #111), a duct to guide the air to the holes (Figure 7-9, #250), and the air cooling the microwave emitter and becoming pre-heated before entering the cooking chamber (Figure 8, #170). It would have been obvious to one of ordinary skill in the art to incorporate the claimed microwave emitter and cooling into the invention of Blackson, in view of Armstrong, Ryan et al, Zimmer et al and Kim et al, since all are directed to cooking devices, since Blackson already included multiple sources of heat, since Armstrong already included radiant heater, fan, and hole (Figure 2-4, #48, 70, 62), since cooking devices commonly included top and bottom heaters, convection fans, and a microwave emitter cooled by a further fan (Figure 2, #150; paragraph 0033) as shown by Zimmer et al, since cooking devices commonly included a fan which introduces external air into the cooking chamber (Figure 7-9, #290, 120), holes in the cooking chamber wall to allow the air into the cooking chamber (Figure 8-9, #111), a duct to guide the air to the holes (Figure 7-9, #250), and the air cooling the microwave emitter before entering the cooking chamber (Figure 8, #170) as shown by Kim et al; since many consumers desired the option of microwave cooking their food, since the claimed features would have prevented a microwave emitter and electronic controls from overheating in the invention of Blackson, since heating the external air by passing it by the electrical component compartment of Blackson would have pre-heated the air while also cooling the electronics and thus provided energy savings, and since not venting the heated air to the exterior of the cooking device of Blackson would have prevented the kitchen from becoming too warm for the user.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blackson, in view of Armstrong, Ryan et al, Zimmer et al, as applied above, and further in view of Jolan et al [Pat. No. 6,393,211].
Blackson, Ryan et al, Armstrong and Zimmer et al teach the above mentioned components and concepts. Blackson do not explicitly recite a recessed reflector with a center portion having an embossed pattern (claim 16). Jolan et al teach a device for radiating heat comprising a recessed reflector (Figure 2, #5) equipped with an embossed pattern providing increased efficiency and structural integrity (claim 5). It would have been obvious to one of ordinary skill in the art to incorporate the claimed recessed reflector with embossed pattern into the invention of Blackson, in view of Zimmer et al, Armstrong, Ryan et al, and Jolan et al, since all are directed to radiant heating devices, since cooking systems commonly included reflectors which reflect heat from the heat source back into the cooking space (Figure 2, #128; paragraph 0027-0028) as shown by Zimmer et al, since reflectors would have provided more efficient heating of the food of Blackson and thus saved energy and provided faster cooking, since heating systems commonly included a recessed reflector (Figure 2, #5) as shown by Jolan et al, and since reflectors equipped with an embossed pattern provided increased efficiency and structural integrity (claim 5) as taught by Jolan et al.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blackson, in view of Armstrong, Ryan et al, Zimmer et al as applied above, and further in view of Choi [US 2001/0019661A1].
Blackson, Ryan et al, Armstrong and Zimmer et al teach the above mentioned components and concepts. Blackson do not explicitly coupling projections extending from the reflector to a frame (claim 17). Choi teaches a heat generating apparatus comprising a recessed reflector with extending projections which connect to a frame (Figure 1 & 3, #3, 3c, 1). It would have been obvious to one of ordinary skill in the art to incorporate the claimed projections into the invention of Blackson, in view of Zimmer et al, Armstrong, Ryan et al, and Choi, since all are directed to  radiant heating devices, since cooking systems commonly included reflectors which reflect heat from the heat source back into the cooking space (Figure 2, #128; paragraph 0027-0028) as shown by Zimmer et al, since reflectors would have provided more efficient heating of the food of Blackson and thus saved energy and provided faster cooking, since radiant heating systems commonly included a recessed reflector with extending projections which connect to a frame (Figure 1 & 3, #3, 3c, 1), and since this would have provided a secure and reliable connection between the reflector and frame of the combined invention of Blackson, in view of Zimmer et al and Choi.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rael et al also taught controlling a convection fan in on/off cycles (Figure 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-7, 11-12, 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792